on   6/18/2015             9:45:02   AM


                                                                              OFFICE                      OF      STAN               STANART                                            FILED IN
                                                                            COUNTY                CLERK,              HARRIS            COUNTY,                 TEXAS            1st COURT OF APPEALS
                                                                                             CIVIL        COURTS               DEPARTMENT                                            HOUSTON, TEXAS
                                                                                                                                                                                 6/18/2015 9:51:05 AM
June       18,     2015
                                                                                                                                                                                 CHRISTOPHER A. PRINE
                                                                                                                                                                                         Clerk
       Court        of Appeals
301      Fannin
Houston,            Texas         77002




                                                                                                LETTER                OF ASSIGNMENT

Trial      Court         Docket           Number:              1036244
Trial      Court         Number:              Four      (4)


Style:
  NOVA                 CASUALTY                       COMPANY                      AS                                    VS.         SOVEREIGN                                              & TRANSPORTATION
  SUBROGEE                           OF      DERMALOGICA,                               INC.                                         SERVICES,                      INC.
 APPELLANT(S)                                                                                                                        APPELLEE(S)


Judge: ROBERTALLOYD

  Appellant(s)                   Attorney:                                                                                          Appellee(s)               Attorney:
  Barata           R.      Hollis,      N o. 24057584                                                                               William              S. Bush,          N o. 03497500
  6988                               Road,   Suite   103                                                                            5615         Kirby        Drive,        Suite     900
 Frisco,           Texas          75034                                                                                             Houston,              Texas         77005
  Phone:            (972)        346-8076                                                                                           Phone:           (713)          626-1555
 Fax:          (972)        499-1390                                                                                                Fax:         (713)       622-8077
 E-Mail:               bibi@hbhattorneys.com                                                                                        E-Mail:              wsbush.atty@bushramirez.com




Nova        Casualty             Company              as Subrogee                 of                             Inc.,     appellant,                       a Notice           of Appeal     on June       16,       2015        the
Final                             that       was      signed      on March               18,    2015.


Motion           for     New         Trial     was                on     April         16,     2015.


The      Clerk’s           Record            is due     to your          office        on    or before         July      16,    2015.




/S/Joshua              Alegria
                 Alegria
Deputy           Clerk
P.O.      Box          1525
Houston,            TX        77251-1525
(713)       755-64211>.o.




                                                                                                   1525   I                    TX   77251-1525       I      (713)     755-6421


                                                                                                                                                                                                       1         1




                                                                                                                                                                                                                                 1
                                                                                                                             FILED
                                                                                                               6/16/2015 12:53:53PM




                                         -            NO. 1036244
NOVA CASUALTY COMPANY AS                                   §     IN THE COUNTY COURT AT LAW
SUBROGEEOF DERMALOGICA,INC.
                                                           §
V.                                                         §     NO. 4

SOVEREIGN                                             &    §


                                                           §                COUNTY, TEXAS

                                              NOTICE OF APPEAL

                        NOVA                                        AS

                   to this case,        this Notice     Appeal seeking to            the       court‘s             or
other appealableorder.

          The trial            trial court case            and             this            are shown in the
caption.The

                             or order             from was signed on March

          NOVA                       COMPANY AS SUBROGEE                                               INC.

to appeal because the Court abused its discretion in                              the pre·trial to a          thereby

                   a         or          to appear on               the Appellant.

          This appeal is           taken to either the         or                 Court of Appeals.

          This notice is being               by NOVA                       COMPANY AS SUBROGEE OF
DERMALOGICA,




Notice of Appeal




                                                                                                                        2
                                                             R. Hollis
                                                       'TexasBarNo.24057584
                                                       Email:
                                                       6988
                                                                Texas
                                                                 75034
                                                      Tel.(972)346-8076
                                                      Fax.(972)
                                                                       Road,Suite103


                                                      Attorney
                                                      NOVA                                          AS
                                                                          DERMALOGICA,INC.

                                                     of
                   that a true copy    the            was         in                     rule 9.5   the
       Rules ol`             Procedure on each party or that           lead counsel as follows:

                                             &                           SERVICES, INC.

Lead            WILLIAM S. BUSH

                        5615                              900
                        HOUSTON,
                              TEXAS77005
                                (903) 893-8161


           service:     by             mail and by electronic

        service:June16,2015Barata



                                                       R.Hollis
                                                 Attorney




       Appeal




                                                                                                          3
                                                                                                    StanS
                                                                                                     4:23:15 ' M

                                                                                                    County CI| rk
                                                                                                         Co ty

                                       CAUSENO.1036244
NOVACASUALTYCOMPANY,as                            §        IN THE COUNTYCIVIL COURT
Subrogee for DERMALOGICA, INC.                    §
                                                  §
v.                                                §             AT LAW NUMBER FOUR (4)

SOVEREIGN
        PARKING&                                  §
TRANSPORTATIONSERVICES,INC.                       §               HARRIS COUNTY,TEXAS
               Defendant.



        BE IT REMEMBEREDthat on this day,_came on to be heard and considered the above-

entitled and numbered cause, when            NOVA CASUALTY COMPANY, as Subrogee for

DERMALOGICA, INC., and                       SOVEREIGN PARKING & TRANSPORTATION

SERVICES,INC.., by and through their respective               of record announced to the

readyfor trial.

        It is accordingly,ORDERED, ADJUDGED AND DECREED that                        take nothing

by reason of this suit, and that          be dischargedand that Plaintiff go hence without costs,

withoutday, and that said Defendantsstand fullyreleased,dischargedand acquitted.

         Costs of Court shall be paid by the party bearing same. All relief not sought herein by

any of the parties he t which is not expressly granted is DENIED.

            this           day




                                                                                     ·




G:\0l719\9823\Pleadings\Judgment.doc




                                                                                                    4
             LLC




APPROVEDASTO FORM:

BUSH & RAMIREZ, P.L.L.C.



BY:
                           ·
         s.Bush
TBN:03497500
5615
         TX
       713-626-1555
      713-622-8077


ATTORNEY FOR DEFENDANT




                               5